Citation Nr: 1517230	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-22 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for restless legs syndrome prior to June 24, 2013, and one higher than 30 percent since.  


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel












INTRODUCTION

The Veteran served on active duty from August 1979 to August 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a February 2014 rating decision, the RO increased the Veteran's rating to 30 percent, effective June 24, 2013.  As the possibility remains he can be awarded a higher rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

The issue of entitlement to service connection to depression as secondary to sleep apnea or restless legs syndrome has been raised by the record in a July 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. Prior to June 24, 2013, the medical evidence of record shows that the Veteran's restless legs syndrome was of a "mild" severity.

2. Since June 24, 2013, the medical evidence of record shows that the condition worsened and was then considered "severe."  




CONCLUSION OF LAW

The criteria are not met for an initial compensable rating for restless legs syndrome, nor are they met for a rating higher than 30 percent since June 24, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124(a), Diagnostic Code 8199-8103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

With respect to VA's notice obligations, because the Veteran's claims for higher ratings all concern an appeal of initial ratings, the VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).  With respect to his service connection claim, VA satisfied its duty to notify via an October 2010 letter which informed him what the evidence must show to satisfy service connection, as well as the requisite "downstream" issues of how disability ratings and effective dates are determined.

To satisfy its duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A. This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  In the disability-rating context, once service connection for the disability has been established, this may include having the Veteran reexamined to reassess the severity of his disability - especially if he alleges a worsening of his disability since it was last rated or examined.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991). 

In this case, the Board concludes that the duty to assist has been met. The Veteran's service treatment records (STRs) have been obtained, also his post-service VA and private treatment records.  Additionally, he was provided a VA compensation examination, the report of which, especially when considered along with the other relevant evidence in the file, provide the information needed to properly rate the Veteran's disabilities under the appropriate diagnostic codes.  Thus, additional examination of this disability is not needed.  See 38 C.F.R. § 3.327(a).  Since there is no indication of any relevant evidence still needing to be obtained concerning this claim, the Board is proceeding with its consideration.

II. Higher Initial Rating

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the history of the disability.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

As the Veteran's claim is concerning the assignment of an initial rating, the proper scope of the evidence includes all medical or other evidence submitted in support of his claim since the effective date of his award.  If there have been variances in the severity of his disability, then the rating must be "staged" to compensate him for this change in the level of his disability over time.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board however is charged with the duty to assess, not only the competence, but also the credibility and ultimate weight (probative value) given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

There is no specific rating criterion for restless legs syndrome in the regulatory scheme.  Thus, the Board must consider a rating by analogy for a Diagnostic Code (DC) that most accurately represents the Veteran's symptomatology.  See 38 C.F.R. § 4.20.  The RO rated the disability as a convulsive tic under DC 8103.  

Under Code 8103, mild convulsive tics are zero percent disabling; moderate convulsive tics are 10 percent disabling, and severe convulsive tics are evaluated as 30 percent disabling.  The note to this rating code indicates that these characterizations are dependent upon the frequency and severity of the symptoms and muscle groups involved.  See 38 C.F.R. § 4.114, DC 8103. 

The Board observes that words such as "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

There are several Tricare treatment records concerning the Veteran's restless legs syndrome.  In November 2009, it was noted that his restless legs disturbed sleep.  The Veteran described an urge to move his legs at night as he got into bed which was relieved by getting up and walking.  There was no transient limb weakness when falling asleep or awakening.  In May 2010, it was noted that the Veteran had discomfort in his feet when he woke up which caused difficulty walking.  Pain and tingling were also noted.  There is a later May 2010 record that states the symptoms "sound like plantar fascitis."  Tenderness and swelling were noted.  It further states that the Veteran had an excellent response to dopamine.  

He underwent a VA examination in January 2011.  There, the examiner noted the restless legs syndrome, and stated that there was abnormal sensation at a severity level of four.  He denied that there was any tingling, numbness, pain, anesthesia, weakness, or paralysis.  The symptom of the condition was noted as "compulsive sensation of needing to move legs at night when trying to sleep."  This was a constant symptom.  The Veteran reported taking ropinirole nightly and stated that functionally, this condition impaired him by adding to his daily chronic fatigue due to lack of quality sleep.  Upon neurological examination of the lower extremities, the Veteran's motor function, sensory, and reflex testing was all normal.  The examiner noted that peripheral nerve involvement was not evident.  The examiner diagnosed restless legs syndrome and stated: "The most likely peripheral nerve involved is unknown etiology.  The subjective factors are history.  The objective factors are pharmacotherapy."  With regards to the condition's effect on his occupation and daily activities, the examiner stated that the restless leg syndrome contributed to chronic fatigue.  

The Veteran submitted a private treatment record from June 2013 which stated that his restless leg syndrome was "severe."  There are also July 2013 Restless Legs Syndrome surveys that the Veteran filled out in which he described his condition as very severe.  He stated that the impact of the symptoms on his daily affairs was very severe and that his mood disturbance brought upon by the symptoms was also very severe.  Finally, there is a July 2013 statement from a private statement which provides a diagnosis of "severe restless legs syndrome."  In the statement, the physician details the Veteran's reports of a tingling sensation in both legs, an urge to move in the evenings when sitting or lying down, and leg kicking.  The statement also details the Veteran's then-current medication and use and makes further recommendations for treatment.  

The Board first concludes that the Veteran is not warranted a compensable rating for his restless leg syndrome prior to June 24, 2013.  The severity of his symptoms in this earlier time period is best represented by the noncompensable "mild" criteria found in the code.  There is no medical evidence of record diagnosing his condition as "moderate" or "severe."  His reported sleep disturbance, discomfort, pain and tingling sensation are all adequately considered by a "mild" distinction of the condition.  Furthermore, the competent VA examination report from January 2011 stated the abnormal sensation was a four in severity.  The examiner denied there was any tingling, numbness, pain, anesthesia, weakness, or paralysis, and further found that the Veteran had completely normal objective findings upon examination in terms of neurological involvement and sensory and motor functioning.  The Board places great weight on this contemporaneous medical evidence, which does not avail the Veteran to a higher rating for a condition analogous to a "moderate" or "severe" compulsive tic.  Furthermore, the Board finds that DC 8103 adequately rates the condition and the Veteran is not warranted a higher rating under a different code.  While the May 2010 Tricare record indicated that the condition resembled plantar fascitis, plantar fascitis too does not have a specific diagnostic code and in the Veteran's case, would likely be rated under 38 U.S.C.A. § 4.72, DC 5284, which rates other foot injuries in the same exact manner as the criteria found in DC 8103.  

Since June 24, 2013, the Veteran's 30 percent rating for his restless leg syndrome is the maximum scheduler rating under DC 8103.  This was awarded based on the characterization of "severe" in the June 2013 private treatment record.  Therefore, there is no need to discuss entitlement to a higher rating purely within the criteria expressed in this diagnostic code.  

In light of the foregoing, the Board finds that the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).  Therefore, the preponderance of the evidence is against the Veteran's claim for entitlement to a compensable rating prior to June 24, 2013, and one higher than 30 percent since, restless leg syndrome and the claim must be denied.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran has not asserted that his restless legs syndrome caused him to be unemployable.  While he has suggested that the condition may necessitate a job change in the future, the record indicates that he is still working.  Thus, there is no need to consider the applicability of a TDIU here.  

In reaching this decision, the Board has also considered whether an extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  The Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the scheduler evaluation for the Veteran's service-connected restless leg syndrome is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board finds that the various symptoms endorsed by the Veteran, which has been discussed at length above, produce a level of impairment found within the rating criteria and are encompassed by the "mild" and  "severe" classifications awarded.  There is nothing in his reported symptomatology or in how it affects him that is considered unusual or exceptional.  For these reasons, referral for consideration of an extraschedular rating is not warranted in this case.

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.


ORDER

Entitlement to an initial compensable rating for restless legs syndrome prior to June 24, 2013, and one higher than 30 percent since, is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


